DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/03/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 06/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 17/089,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
4.	Claims 1-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…a first slider fixed to the sensor substrate; a second slider configured to hold the first slider so as to be slidable along a first direction orthogonal to an optical axis direction of the lens; and a third slider which is fixed to a lens unit which includes the lens, and is configured to hold the second slider so as to be slidable along a second direction orthogonal both to the optical axis direction of the lens and the first direction, wherein any one of the first slider and the second slider has a first projecting member extending along the first direction, and another one of the first slider and the second slider has a first groove that is to fit over the first projecting member, and wherein any one of the second slider and the third slider has a second projecting member extending along the second direction, and another one of the second slider and the third slider has a second groove that is to fit over the second projecting member…” and used in combination with all of the other limitations of claim 1.

7. 	Claims 2-10 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 11, the prior art does not teach or fairly suggest “…a first slider fixed to the sensor substrate; a second slider configured to hold the first slider so as to be slidable along a first direction orthogonal to an optical axis direction of the lens; and a third slider which is fixed to the lens unit, and is configured to hold the second slider so as to be slidable along a second direction orthogonal both to the optical axis direction of the lens and the first direction, wherein any one of the first slider and the second slider has a first projecting member extending along the first direction, and another one of the first slider and the second slider has a first groove that is to fit over the first projecting member, and wherein any one of the second slider and the third slider has a second projecting member extending along the second direction, and another one of the second slider and the third slider has a second groove that is to fit over the second projecting member…” and used in combination with all of the other limitations of claim 11.

9. 	Regarding claim 12, the prior art does not teach or fairly suggest “…a first slider fixed to the sensor substrate; a second slider configured to hold the first slider so as to be slidable along a first direction orthogonal to an optical axis direction of the lens; and a third slider which is fixed to the lens unit, and is configured to hold the second slider 13so as to be slidable along a second direction orthogonal both to the optical axis direction of the lens and the first direction, wherein any one of the first slider and the second slider has a first projecting member extending along the first direction, and another one of the first slider and the second slider has a first groove that is to fit over the first projecting member, and wherein any one of the second slider and the third slider has a second projecting member extending along the second direction, and another one of the second slider and the third slider has a second groove that is to fit over the second projecting member…” and used in combination with all of the other limitations of claim 12.

10. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/15/2022